Upon appeal by defendant Cochran Estate, Inc., from an amended judgment of the City Court of Yonkers, entered February 3, 1944, in favor of plaintiffs, in a consolidated action to recover damages for personal injuries and loss of services, the judgment so appealed from is unanimously affirmed, with costs to plaintiffs. No opinion. Upon appeal by defendant" Cochran Estate, Inc., from the original judgment of the City Court of Yonkers, entered January 4, 1944, the appeal is dismissed, without costs. This judgment was superseded by the amended judgment. The appeal of, plaintiffs from that part of the above-mentioned judgment entered February 3, 1944, which dismissed the complaints of the plaintiffs against defendant Westchester Lighting Company, and which was entered upon the verdict of the jury in favor of said defendant, is dismissed, without costs, pursuant to the consent of the parties on the argument. The appeal by defendant Cochran Estate, Inc., from the judgment of the City Court of Yonkers, entered February 17, 1944, which dismissed the cross complaint of defendant Cochran Estate, Inc., against Westchester Lighting Company, is dismissed, without costs, pursuant to the consent of the parties on the argument. Present —- Hagarty, Acting P. J., Carswell, Johnston, Lewis and Aldrich, JJ.